                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                       :     CIV. NO. 3:20cr183(MPS)

v.                                             :
                                               :
BRIAN GRINNELL                                 :     FEBRUARY 12, 2021
______________________________

                     MOTION TO SUPPRESS & REQUEST FOR
                            EVIDENTIARY HEARING

      Pursuant to the Fifth Amendment to the United States Constitution, Miranda v.

Arizona, 384 U.S. 436 (1966), and Federal Rules of Criminal Procedure 12(b)(3)(C), the

Defendant, Brian Grinnell, moves to suppress any and all statements made by him after

he invoked his right to counsel, and any evidence derived therefrom.

      For the reasons set forth in the accompanying Memorandum of Law in Support

this motion, and evidentiary hearing should be held and the Motion to Suppress should

be granted.

                                        THE DEFENDANT
                                        BRIAN GRINNELL

                                        /s/ HUGH F. KEEFE, ESQ.
                                        Federal Bar No. ct05106
                                        Hkeefe@ltke.com
                                        Matthew D. Popilowski ct28869




                                           1
                                             Lynch, Traub, Keefe & Errante, P.C.
                                             52 Trumbull Street
                                             New Haven, CT 06510
                                             Ph. 203.787.0275
                                             Fax 203-782-0278

                               CERTIFICATION OF SERVICE

       I hereby certify that on FEBRUARY 12, 2021, a copy of the foregoing was filed

electronically and served by mail on anyone unable to receive electronic filing. Notice of

this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing

system or by mail to anyone unable to accept electronic filing as indicated on the Notice

of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.




                                             /s/ HUGH F. KEEFE, ESQ.
                                             Federal Bar No. ct05106
                                             HKeefe@ltke.com




                                                2
